Exhibit 10.1

AMENDMENT TO THE EMPLOYMENT AGREEMENT

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”), effective August
30, 2018, by and between Daseke, Inc. a Delaware corporation (the “Company”) and
Don R. Daseke (“Employee”) amends the Employment Agreement (“Agreement”) dated
February 27, 2017.

RECITALS

 

WHEREAS,
Company and Employee desire to amend the Agreement in certain respects and have entered into this
Amendment for that purpose; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged,
Company and Employee agree as follows:

AMENDMENT

 

 

1.      Incorporation of Recitals. The recitals set forth above are incorporated by reference herein, as though fully
set forth at length.

 

2.      Incorporation of Guaranty. The terms of the
Agreement are incorporated by reference herein, as though fully set forth at length. This Amendment shall be a part of the Agreement and incorporated by reference therein.

 

3.      Amendment to Section 4 of the Agreement.  Section 4 of the Agreement
shall be deleted in its entirety and replaced with the following:

 

The initial term of Employee’s employment ends on June 30, 2023 (the “Initial
Term”). On June 30, 2023, and on each subsequent anniversary thereafter, the
term of Employee’s employment under this Agreement shall automatically renew and
extend for a period of twelve (12) months (each such 12-month period being a
“Renewal Term”) unless written notice of non-renewal is delivered by either
party to the other not less than sixty (60) days prior to the expiration of the
then-existing Initial Term or Renewal Term, as applicable. Notwithstanding any
other provision of this Agreement, Employee’s employment pursuant to this
Agreement may be terminated at any time in accordance with Section 5. The period
from the Effective Date through the expiration of this Agreement or, if sooner,
the termination of Employee’s employment pursuant to this Agreement, regardless
of the time or reason for such termination, shall be referred to herein as the
“Employment Period.”

 

4.      No Other Modifications. Except as expressly amended pursuant to the terms of this Amendment, the
Agreement has not been amended in any other respect.

 

{Signature Page To Follow}

 

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Company and Employee have executed this Amendment effective as of the date first
above written.

 

 

 

 

EMPLOYEE

 

 

 

By:

/s/ Don R. Daseke

 

 

Don R. Daseke

 

 

 

 

 

 

 

DASEKE, INC.

 

 

 

By:

/s/ R. Scott Wheeler

 

 

Name:

R. Scott Wheeler

 

 

Title:

President

 

 

 





--------------------------------------------------------------------------------